 



Exhibit 10(OO)

Compensation Arrangements for the Named Executive Officers

Set forth below is a summary of the compensation paid by Goodrich Corporation
(the “Company”) to its named executive officers (defined in Regulation S-K
Item 402(a)(3)) in their current positions as of the date of filing of the
Company’s Annual Report on Form 10-K for the year ended December 31, 2004 (the
“Form 10-K”). All of the Company’s executive officers are at-will employees
whose compensation and employment status may be changed at any time in the
discretion of the Company’s Board of Directors, subject only to the terms of the
Management Continuity Agreements between the Company and these executive
officers, the form of which is filed as Exhibit 10(BB) to the Form 10-K.

Base Salary. Effective January 1, 2005, the named executive officers are
scheduled to receive the following annual base salaries in their current
positions:

          Name and Current Position   Base Salary ($)  
 
       
Marshall O. Larsen
  $ 900,000  
(Chairman, President and Chief Executive Officer)
       
 
       
Ulrich Schmidt
  $ 460,000  
(Executive Vice President and Chief Financial Officer)
       
 
       
John J. Grisik
  $ 460,000  
(Vice President and Segment President, Airframe Systems)
       
 
       
Terrence G. Linnert
  $ 450,000  
(Executive Vice President, Administration and General Counsel)
       
 
       
John J. Carmola
  $ 410,000  
(Vice President and Segment President, Engine Systems).
       

Annual and Long-Term Incentive Plans. In their current positions, the named
executive officers are eligible to:



  •   Receive an annual cash incentive award pursuant to the Senior Executive
Management Incentive Plan (filed as Exhibit 10(V) to the Form 10-K).     •  
Participate in the Company’s long-term incentive program, which currently
involves the award of restricted stock units, stock options and performance
units pursuant to the Company’s 2001 Stock Option Plan (filed as Exhibit 10(K)
to the Form 10-K).

 



--------------------------------------------------------------------------------



 



Benefit Plans and Other Arrangements. In their current positions, the named
executive officers are eligible to:



  •   Participate in the Company’s broad-based benefit programs generally
available to its salaried employees, including health, disability and life
insurance programs, qualified 401(k) and pension plans and a severance plan.    
•   Participate in (a) non-qualified 401(k) and pension plans (filed as Exhibits
10(Y) and 10(Z) to the Form 10-K), a supplemental executive retirement plan (the
form of which is filed as Exhibit 10(X) to the Form 10-K) and a management
continuity agreement that takes effect upon a change in control of the Company
(the form of which is filed as Exhibit 10(BB) to the Form 10-K), (b) in the case
of Mr. Larsen, Mr. Grisik and Mr. Linnert, a disability benefits agreement (the
form of which is filed as Exhibit 10(W) to the Form 10-K) and (c) in the case of
Mr. Linnert, Mr. Grisik and Mr. Carmola, an executive life insurance program.  
  •   Receive certain perquisites offered by the Company, including an
automobile allowance, automobile and umbrella liability insurance, financial
counseling and tax preparation, club memberships, annual physical examinations,
long-distance telephone service and, in certain cases, use of the Company’s
aircraft for personal use. Executives receive a tax gross-up equal to 100% of
the amounts paid by the Company on behalf of the named executive officers with
respect to the automobile allowance, umbrella liability insurance, financial
counseling and tax preparation, club initiation fees and certain life insurance
programs.

 